NO. 07-03-0224-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL B

                                 OCTOBER 27, 2003
                          ______________________________

                               HAROLD LEROY SEVERN,

                                                         Appellant

                                             v.

                                THE STATE OF TEXAS,

                                                Appellee
                        _________________________________

        FROM THE CRIMINAL DISTRICT COURT OF JEFFERSON COUNTY;

                NO. 84,251; HON. CHARLES D. CARVER, PRESIDING
                        _______________________________

                               Memorandum Opinion
                         _______________________________

Before JOHNSON, C.J., and QUINN and CAMPBELL, JJ.

       Harold Leroy Severn (appellant) appeals his conviction for failing to comply with the

requirements of the sex offender registration program. Via a plea agreement, appellant

pled guilty, and his punishment was assessed at four years in prison. This comported with

the plea agreement. Furthermore, the trial court granted appellant permission to appeal

its pretrial decision which rejected the contention that the statute obligating sex offenders

to register was unconstitutional. After filing a writ of habeas corpus, appellant was granted
an out-of-time appeal. Counsel was appointed to represent appellant. Thereafter, counsel

for appellant filed an Anders1 brief along with a motion to withdraw; he contended that no

error existed warranting reversal of the judgment. The motion and brief indicate that

appellant was informed of his rights to review the appellate record and file his own brief.

So too did this court inform appellant, by letter dated September 23, 2003, that any pro se

response or brief he cared to file had to be filed by October 23, 2003. To date, appellant

has filed no pro se response or brief.

          In compliance with the principles enunciated in Anders, appellate counsel

explained why there existed no arguable ground for appeal.                            For instance, he

acknowledged that appellant was granted permission to appeal based on the

constitutionality of the sex offender statute. However, counsel then cited to authority

holding appellant’s pretrial arguments to be without merit. See Saldana v. State, 33
S.W.3d 70 (Tex. App.–Corpus Christi 2000, pet. ref’d) (holding that the Sex Offender

Registration Program does not constitute "punishment" for appellant's past crimes);

Rodriguez v. State, 45 S.W.3d 685 (Tex. App.–Fort Worth 2001), aff’d, 96 S.W.3d 60 (Tex.

Crim. App. 2002) (holding that because the registration requirement is remedial in nature,

i.e. a statute enacted for the advancement of the public welfare or conducive to the public

good, it does not impose "punishment" for constitutional purposes and is not susceptible

to an ex post facto claim).

       We have also conducted an independent review of the record to determine whether

there existed reversible error and found none. See Stafford v. State, 813 S.W.2d 503, 511


      1
          Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).

                                                    2
(Tex. Crim. App. 1991) (requiring us to conduct an independent review). The plea of guilty

was voluntary and knowing, and the punishment assessed was within the range prescribed

by law. TEX . CODE CRIM . PROC . ANN . art. 62.10(b)(3) (Vernon Supp. 2003).

        Accordingly, we grant counsel's motion to withdraw and affirm the judgment of the

trial court.


                                                       Brian Quinn
                                                          Justice
Do not publish.




                                            3